DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Allowable Subject Matter
Claim 1 is allowed as amended 5/14/2020. Claim 2 is allowed as originally presented, Claims 3, 10, 14, 16, 26-27, 31-33, 36, 42 and 44-45 are allowed as amended 5/14/2020, and Claim 63 is allowed as newly presented 5/14/2020, all dependent on Claim 1. Claim 49 is allowed as newly presented 5/14/2020. Claim 50 is allowed as originally presented and Claims 51 and 56 are allowed as amended 5/14/2020, all dependent on Claim 49. The following is an examiner’s statement of reasons for allowance: Claim 1 recites, in particular, “contact surfaces of the contact pads facing the container to allow a data connector to pass between the contact surfaces and the container”. Claim 49 recites, in particular, “the first key pen extends at a greater distance from said needle receiving liquid channel portion than the opposite key pen”.
It is these limitations, in combinations set forth in the respective claims, that have not been 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2853                                           

/HUAN H TRAN/Primary Examiner, Art Unit 2853